Citation Nr: 0021283	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  94-36 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a chorioretinal scar of the left eye.

2.  Entitlement to service connection for stomach ulcers.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to March 
1961.

In a May 1996 decision, the Board of Veterans' Appeals 
(Board) remanded the issue of entitlement to an evaluation in 
excess of 20 percent for a chorioretinal scar of the left eye 
to the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon, for additional development of the 
record.  A review of the record reflects that the requested 
development has been completed.  Thus, the case has now been 
returned to the Board for appellate consideration.

The issue of entitlement to service connection for stomach 
ulcers is before the Board on appeal of an August 1998 rating 
decision of the Portland, Oregon RO, which denied entitlement 
to service connection for stomach ulcers.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  A chorioretinal scar of the left eye is manifested by 
concentric constriction of the visual field to approximately 
within 6 degrees of fixation, with right eye visual acuity of 
20/40.

3.  Competent medical evidence of a nexus between the 
veteran's current stomach ulcers and an incident of service 
has not been presented.  




CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a chorioretinal scar of the left eye have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.84a, 
Diagnostic Codes 6009, 6076, 6077, 6080 (1999).

2.  The claim of entitlement to service connection for 
stomach ulcers is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Chorioretinal Scar of the Left Eye

Factual Background

Service medical records reflect the veteran injured his left 
eye while playing soccer in 1960.  Clinical records note 
visual field defects in the upper and lateral fields.  The 
veteran was assigned a permanent limited profile due to 
traumatic retinopathy of the left eye.  He was restricted 
from duty requiring good binocular vision.  

Upon VA eye examination dated in April 1992, the veteran 
complained of blurry vision in the left eye.  Examination of 
the left eye revealed uncorrected visual acuity of 20/50 in 
the right eye and 20/300 in the left eye.  Visual acuity with 
glasses was noted as 20/30 in the right eye and 20/80 in the 
left eye.  On manifest refraction, the veteran's visual 
acuity was found to be 20/30 in the right eye and 20/40 in 
the left eye with the same correction as glasses.  Near 
vision was measured at J16 in the right eye and J800 in the 
left eye.  Pupil examination and extraocular muscle function 
were both normal.  On initial visual field testing, the 
veteran exhibited a very marked constricted visual field in 
the left eye.  Additionally, the right eye showed a bizarre 
visual field that was inconsistent with the examination.  
Visual fields were repeated and the right eye showed an 
essentially normal visual field, although there were some 
hysterical aspects to it.  The left eye again showed a very 
constricted visual field.  Slit lamp examination was normal 
bilaterally and lens examination was clear bilaterally.  
Funduscopy examination, with the direct and indirect 
ophthalmoscope showed a cup-to-disc ratio of 0.2 in the right 
eye and was otherwise normal.  In the left eye, there was a 
chorioretinal scar superior to the disc along the superior 
temporal arcade.  

The examiner opined that the veteran had a chorioretinal scar 
in the left eye; however, it was not consistent with the 
degree of visual loss exhibited in the visual field.  It was 
also noted that the veteran reported, with the same 
refraction in the left eye, to see 20/80 at one moment and 
20/40 at another.  This was not consistent.  The examiner 
also stated that on initial examination in the right eye, the 
veteran reported having a marked visual field defect and then 
on retesting, had a more or less normal visual field.  The 
examiner opined that not all of these findings were 
consistent.  He further opined that there was real pathology 
in the left eye, consisting of chorioretinal scarring, but it 
appeared to be exaggerated in this examination.

Upon reexamination of the veteran's eyes in June 1992, the 
examiner noted that visual acuity was remeasured and was 
20/40 in the right eye and 20/50 in the left eye.  The 
examiner noted this was consistent with the previous 
examination and he believed it was accurate.  Visual field 
testing was also repeated, and the right visual field was 
noted as normal.  In the left eye, there was marked 
constriction of the visual field, but it was consistent with 
the previous one and the examiner noted he believed it was 
accurate.  The remainder of the eye examination was normal.  
The examiner noted the veteran's left eye was injured in 1960 
when he was kicked in the eye during a soccer game.  Since 
that time, the visual acuity had remained poor in the right 
eye.  The examiner reiterated that examination showed a best 
corrected visual acuity of 20/40 in the right eye and 20/50 
in the left eye.  

In a December 1992 rating decision, the RO granted service 
connection for a chorioretinal scar of the left eye, 
evaluated as 20 percent disabling, effective from January 
1992.  The veteran filed a notice of disagreement as to that 
determination.

In December 1993, the RO referred the veteran's claims file 
to the Director of Compensation and Pension Service for 
evaluation of visual efficiency.  A March 1994 record from 
the Director of Compensation and Pension services reflects 
that the veteran's claims folder had been reviewed and a 
determination of visual efficiency would not result in an 
evaluation greater than the currently assigned 20 percent.  
Thus, increased benefits were not warranted.  

In a January 1997 VA examination report, the examiner noted 
the veteran had uncorrected visual acuity of 20/40 in the 
right eye and 20/60 in the left eye.  Best corrected visual 
acuity was noted as 20/25 in the right eye and 20/24 in the 
left eye.  Best corrected near vision was noted as J7 in the 
right eye and J16 in the left eye.  Visual field examination 
showed a marked constriction of the left visual field.  
Tension by applanation was 14 millimeters of mercury in each 
eye.  Lens examination showed a trace of nuclear sclerosis, 
bilaterally.  There was a chorioretinal scar along the 
temporal vein and artery of the left eye.  The examination 
saw no hemorrhaging or active disease in the scarred retinal 
tissue.  Diagnoses of chorioretinal scar, left eye, secondary 
to soccer injury in 1960; mild reduction of visual acuity in 
the left eye to 20/40, secondary to soccer injury; and marked 
reduction in visual field, secondary to soccer injury, were 
noted.  The examiner commented that the veteran's mild 
reduction of visual acuity and marked visual field impairment 
appeared to be stable from the examination four years earlier 
and he saw no reason why it would not remain stable for the 
foreseeable future.  

In February 1998, the RO referred the veteran's claims file 
to the Director of Compensation and Pension Service for 
evaluation of visual efficiency.  In an April 1998 letter, 
the Director stated that a determination of visual efficiency 
would not result in an evaluation higher than the currently 
assigned 20 percent.  It was further stated that increased 
benefits were not warranted.  

In a November 1998 statement, the 1997 VA eye examiner stated 
that the veteran had sustained an injury to the left eye in 
1960 resulting in choroidal bleeding and scarring in the left 
eye with a reduction of visual acuity and visual field in the 
left eye.  Visual field testing showed a visual field that 
measured normal parameters in the right eye on two visual 
fields, the first being done in June 1992 and the second in 
January 1997.  The visual field in the left eye showed a 
concentric constriction of the visual fields on both June 
1992 and January 1997.  The examiner reported the visual 
field was concentrically constricted to approximately within 
6 degrees of fixation.  

A June 1999 VA discharge summary reflects the veteran was 
admitted for observation following three episodes of 
amaurosis fugax involving the left eye over the previous 48 
hours.  It was noted the veteran had had a diagnosis of 
intermittent atrial fibrillation for six to seven years and 
had an episode of congestive heart failure in April 1999, 
which was felt to have been caused by a prolonged episode of 
sustained atrial fibrillation.  The veteran was seen by an 
optometrist who found evidence of old left eye damage but no 
anatomic eye lesions that would have caused his presenting 
symptoms.  The optometrist felt this was probably consistent 
with amaurosis fugax.  The veteran's condition at discharge 
was noted as fair.  

Analysis

The veteran's chorioretinal scar of the left eye is currently 
evaluated as 20 percent disabling pursuant to 38 C.F.R. 
§ 4.84a, Diagnostic Codes 6009-6080 (1999).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1999).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(1999) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

The Board notes that in the instant case, the veteran is 
technically not seeking an increased rating, since his appeal 
arises from the original assessment of a disability rating.  
When a veteran is awarded service connection for a disability 
and subsequently appeals the initial assessment of a rating 
for that disability, the claim continues to be well grounded.  
Fenderson v. West, 12 Vet. App. 119 (1999); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).

In Fenderson, it was held that evidence to be considered in 
the appeal of an initial assignment of a rating disability 
was not limited to that reflecting the then current severity 
of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In that decision, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The regulations provide that unhealed injuries of the eye are 
to be rated from 10 to 100 percent for impairment of visual 
acuity or field loss, pain, rest-requirements, or episodic 
incapacity, combining an additional rating of 10 percent 
during continuance of active pathology, with a minimum rating 
during active pathology of 10 percent.  See 38 C.F.R. 
§ 4.84a, Diagnostic Code 6009.

Impairment of the field of vision is rated pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6080, which provides that 
unilateral impairment of the visual field with concentric 
contraction to 60 degrees but not to 45 degrees warrants a 10 
percent evaluation.  Unilateral concentric contraction to 45 
degrees but not to 30 degrees warrants a 10 percent 
evaluation.  A 10 percent evaluation is also warranted for 
unilateral concentric contraction to 30 degrees but not 15 
degrees.  Unilateral concentric contraction of the visual 
field to 15 degrees but not to 5 degrees warrants a 20 
percent evaluation.  A 30 percent evaluation is warranted for 
unilateral concentric contraction of the visual field to 5 
degrees.  See 38 C.F.R. § 4.84a, Diagnostic Code 6080.  

The medical evidence of record reflects that the veteran's 
left eye visual field is concentrically constricted to 
approximately within 6 degrees of fixation.  The right eye 
visual field has been noted as normal.  This symptomatology 
is indicative of a 20 percent evaluation pursuant to 
38 C.F.R. § 4.84a, Diagnostic Code 6080.  As there is no 
medical evidence of concentric constriction to 5 degrees, the 
Board cannot conclude that a 30 percent evaluation is 
warranted.  

The Board also recognizes that the veteran was hospitalized 
in June 1999 with complaints of episodic blindness in the 
left eye.  However, the medical evidence of record reflects 
that evaluation by an optometrist revealed no anatomic eye 
legions that would have caused his symptoms.  The optometrist 
felt the veteran's symptomatology was consistent with 
amaurosis fugax.  Thus, consideration of this evidence would 
not warrant an evaluation in excess of 20 percent for the 
veteran's service connected chorioretinal scar of the left 
eye.  The Board also notes the record is silent for medical 
evidence of pain, rest-requirements, or episodic incapacity 
as a result of the service-connected chorioretinal scar.

The Board notes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  
38 C.F.R. § 4.1 (1999) specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  In the 
present case, there is no evidence the veteran's left eye 
disability results in marked interference with employment or 
frequent periods of hospitalization.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
the absence of an exceptional or unusual disability picture.  

Finally, the Board has considered all of the evidence, to 
include service medical records and post-service medical 
records.  A disability evaluation in excess of 20 percent is 
denied based upon the totality of the evidence, without 
predominate focus on the recent evidence of record.  Such 
review is consistent with the Court's recent decision in 
Fenderson.

II.  Stomach Ulcers

Factual Background

Service medical records reflect that upon enlistment 
examination dated in August 1958, the veteran's systems were 
clinically evaluated as normal.  Clinical records dated in 
May 1960 reflect complaints of a history of constant 
epigastric pain relieved by eating and drinking.  The veteran 
gave a history of intermittent indigestion.  It was noted 
that the veteran's mother suffered from ulcers.  Various 
assessments of abdominal myositis secondary to physical 
training, probable gastritis, possible early peptic ulcer, 
and epigastric tenderness were noted.  A June 1960 clinical 
record notes the veteran had been treated with medication for 
epigastric pain with no relief.  A x-ray report was noted to 
show a spastic and deformed duodenal bulb, but no ulcer 
crater.  A relevant diagnosis of duodenitis was noted.  In 
July 1960, the veteran was placed on a temporary profile for 
ten days due to duodenitis.  Upon separation examination 
dated in February 1961, the veteran's systems were clinically 
evaluated as normal.  In his February 1961 report of medical 
history, the veteran noted no problems or complaints relevant 
to stomach ulcers.  

VA treatment records dated in 1997 and 1998 reflect 
complaints of abdominal pain and recurrent epigastric pain.  
A history of peptic ulcer disease in 1960 was noted.  Various 
assessments of abdominal pain, persistent epigastric pain, 
and peptic ulcer disease were noted.  The veteran was advised 
to decrease spicy foods.  

A June 1999 VA discharge summary notes diagnoses of amaurosis 
fugax, severe hypertension, chronic intermittent atrial 
fibrillation, anticoagulation, recent congestive heart 
failure, history of duodenal ulcer, history of asthma, and 
history of gallstones.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §  1131 (West 
1991).  Service connection connotes many factors but 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
C.F.R. § 3.303(a) (1999).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. §  
3.303(d).  Certain chronic disabilities, such as peptic 
ulcers, will be presumed to be related to service if 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

In the alternative, service connection may be established by 
a continuity of symptomatology between a current disorder and 
service.  38 C.F.R. § 3.303(d); Wilson v. Derwinski, 2 Vet. 
App. 16, 19 (1991).  Lay observations of symptomatology are 
pertinent to the development of a claim of service connection 
if corroborated by medical evidence.  See Rhodes v. Brown, 4 
Vet. App. 124, 126-127 (1993).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence of a 
well-grounded claim.  
38 U.S.C.A. §  5107(a); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service-connected is not sufficient; the veteran must 
submit evidence in support of a claim that would "justify a 
belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  

In order for a claim to be well grounded, there must be 
competent evidence of current disability; lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service; and competent medical evidence of a nexus between 
the in-service injury or disease and the current disability.  
Caluza v.  Brown, 7 Vet. App. 498 (1995).  A claim based on 
chronicity may be well grounded if the chronic condition is 
observed during service, continuity of symptomatology is 
demonstrated thereafter and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  Where the determinant issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well-grounded claim.  Lay assertions of medical causation 
cannot constitute evidence sufficient to render a claim well 
grounded under 
38 U.S.C.A. §  5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well 
grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

A review of the evidence of record reflects the veteran was 
treated for epigastric pain diagnosed as duodenitis during 
service and x-ray examination revealed a deformed duodenal 
bulb, but no ulcer crater.  The veteran's separation 
examination dated in February 1961 was silent for defects or 
diagnoses related to ulcers.  The record is further silent 
for subsequent medical evidence of treatment or diagnoses 
related to stomach ulcers until 1997, more than thirty years 
after the veteran's discharge from service.  Thus, the 
veteran has not demonstrated the presence of a chronic 
disorder in service or evidence of continuity of symptoms 
that would warrant further development under 38 C.F.R. 
§ 3.303(b) (1999).  See Savage v. Gober, 10 Vet. App. 488 
(1997).  



Additionally, the record is silent for competent medical 
evidence of a nexus between the veteran's current stomach 
ulcers and any incident of service.  Unfortunately, the 
contentions of the veteran that his current stomach ulcers 
were caused by military service are not supported by any 
medical opinions of record.  As stated by the Court, where 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The record does not reveal that 
the veteran possesses any medical expertise.  Thus, his lay 
medical assertions to the effect that his military service 
caused or substantially or materially contributed to his 
current stomach ulcers have no probative value.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992). 

The Board is cognizant of the 1997 VA treatment records 
noting a history of peptic ulcer disease in 1960 and the June 
1999 VA discharge summary noting a history of duodenal ulcer; 
however, those notations are inconsistent with the veteran's 
clinical records during service reflecting a diagnosis of 
duodenitis as well as the x-ray finding of no ulcer crater.  
Other than the aforementioned discharge summary and treatment 
records, there is no competent medical evidence of a 
diagnosis of a duodenal ulcer of record.  

In the absence of competent medical evidence of a nexus 
between the veteran's current stomach ulcers and an incident 
of service, the claim is not well grounded and must be 
denied.  





ORDER

Entitlement to an evaluation in excess of 20 percent for a 
chorioretinal scar of the left eye is denied.

Entitlement to service connection for stomach ulcers is 
denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

